United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1966
                                   ___________

Robert Lee Angell,                      *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
John Hancock Life Insurance             *      [UNPUBLISHED]
Company,                                *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 16, 2007
                                Filed: March 22, 2007
                                 ___________

Before RILEY, BOWMAN, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Robert Angell appeals the order of the District Court1 dismissing his ERISA
lawsuit as time-barred. After careful review of the record and the parties' briefs, we
agree with the District Court that the three-year limitations period set forth in 29




      1
       The Honorable Mary Ann Medler, United States Magistrate Judge for the
Eastern District of Missouri.
U.S.C. § 1113(2) renders Angell's claims untimely.2 For the reasons stated by the
District Court, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      2
        Section 1113(2) renders untimely the breach of fiduciary duty claims set forth
in counts one and two of Angell's complaint. The claim for recovery of benefits set
forth in count three of Angell's complaint is governed by a different statute of
limitation, but Angell does not appeal the dismissal of that claim.

                                         -2-